                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ANTHONY F. WILSON,                                  )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )       No. 1:19-cv-01668-SEB-MJD
                                                    )
LAWLESS,                                            )
PITTS,                                              )
                                                    )
                              Defendants.           )

                                           FINAL JUDGMENT

        The Court now enters final judgment in favor of all defendants and against the plaintiff.

The plaintiff shall take nothing from his complaint, and this action is DISMISSED.



Date:         7/12/2021                          _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
Distribution:

ANTHONY F. WILSON
132354
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Benjamin C. Ellis
INDIANA ATTORNEY GENERAL
Benjamin.Ellis@atg.in.gov

Zachary Robert Griffin
INDIANA ATTORNEY GENERAL
zachary.griffin@atg.in.gov

Sarah Jean Shores
INDIANA ATTORNEY GENERAL
sarah.shores@atg.in.gov

Brandon Alan Skates
INDIANA ATTORNEY GENERAL
brandon.skates@atg.in.gov
